 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

United States of America, ” JAN ne 2020, sn
_y—
15-cr-95-14 (AJN)
Tayquan Tucker,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The Court previously appointed the Federal Public Defender for the Southern District of
New York to represent several Defendants in this matter in filing habeas petitions based on the
Supreme Court’s recent decision in United States v. Davis, 139 S. Ct. 2319 (2019). See Dkt. No.
2617. The Government has now proposed engaging in plea negotiations with respect to Mr.
Tucker’s pending habeas petition. Accordingly, Mr. Tucker now needs unconflicted CJA
counsel. Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the
Court, David Touger is hereby appointed to represent Mr. Tucker in this matter.

The U.S. Probation Office for the Southern District of New York and the United States
District Court Clerk’s Office for the Southern District of New York are authorized to disclose
any Presentence Investigation Report, Statements of Reason, and Judgment to Mr. Touger.

Mr. Touger should file a notice of appearance in this matter within one week of the date
of this Order. Within three weeks of the date of this Order, the parties should submit a joint

status update to the Court.

A copy of this order will be mailed to Mr. Tucker and that mailing will be noted on the

public docket.

 
SO ORDERED.

Dated: January o , 2020
New York, New York (
(“ALISON J. NATHAN
United States District Judge

 
